UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1400


LAWRENCE J. KAKENOWASH,

                     Plaintiff - Appellant,

              v.

DENIS R. MCDONOUGH, Secretary of Veterans Affairs,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:19-cv-00019-MR-WCM)


Submitted: May 20, 2021                                           Decided: May 24, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gwendolyn L. Smith, GWENDOLYN SMITH LAW FIRM, Fayetteville, North Carolina,
for Appellant. R. Andrew Murray, United States Attorney, Caroline B. McLean, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lawrence J. Kakenowash appeals the district court’s order accepting the magistrate

judge’s recommendation to grant Defendant’s motion to dismiss Kakenowash’s complaint

alleging multiple claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000e to 2000e-17.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See Kakenowash v.

Wilkie, No. 1:19-cv-00019-MR-WCM (W.D.N.C. March 4, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2